Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and remarks submitted 11/5/2020.
Claim 1 and 8 has been amended; support for claim 1 is found in the figure 3 and [0067] of published application.  Claim 8 amended to overcome relative term.
Claims 1-14 are currently pending.

Specification
The amendment to the specification has been accepted.  The objections cited in office action of 8/6/2020 to the drawings and specification are withdrawn.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
As noted in the interview summary of 10/14/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “wherein one of the electrode tabs forms a portion of one of the electrode terminals” do to the amendment, this electrode tab can only be the second electrode tab.  By introducing “one of the electrode tabs” this introduces unclarity to the claim.
Claim 3, states “wherein one of the electrode tabs is connected to a corresponding one of the electrode terminals through the unidirectional structure” do to the amendment this electrode tab corresponds to the first electrode tab. By introducing “one of the electrode tabs” this introduces unclarity to the claim.
Claim 5, states “one of the electrode terminals” however claim 1 has been amended to remove this terminology and this is has been stated to be the first electrode tab therefore this has to be corrected to which electrode terminal.


Allowable Subject Matter
Claims 1, 4, 6-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record includes:
Yoon (US 2015/0093617 A1) which includes an aluminum plate within the electrode assembly but does not disclose the instant limitation of claim 1 with respect to the connection of the unidirectional structure and leads and the location of the unidirectional structures.
Kozuki (US 7,763,377 B2) discloses a wound electrode group having a current collector at each end and the use of a lead (10) to have the terminals on a single side but does not disclose or suggest a second plate between the electrode assembly and the pouch or the leads and tabs connection.
Guen (US 2016/0260957 A1) discloses a wound electrode group having metal plates on the outside of the electrode group but the metal plate contact only one polarity thus does not disclose the instant application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727